Hare, J.
This action comes into this court by appeal. The trial court su» tained a general demurrer to the petition and rendered judgment for the defendant.
*273The action was prosecuted in the court of common pleas to enjoin the defendant from using, selling or displaying hats, caps or goods of any description, bearing any imitation or counterfeit of a certain design or device adopted in form authorized by the statute by the plaintiff to distinguish products made, manufactured or prepared by the members of the association of working men, known as “ The United Hatters of North America.”
After alleging the facts upon which the plaintiff relies to sustain its right to the exclusive use of such device, it is averred that the defendant so engaged in the sale, and display of hats and caps ; that they have been using, selling and displaying hats and caps bearing imitations and counterfeits of the design and device of this plaintiff association.
It is nowhere alleged in the petition that the defendants are now using, selling, or displaying hats and caps bearing any imitation of the design of which the plaintiff claims an exclusive use. There is no allegation of any threatened injury in the future by the defendant, of the plaintiff’s rights. For past offenses, an action at law is the plaintiff’s only remedy.
The demurrer to the petition was properly sustained in the court below, and the same entry may be made here.